Title: To George Washington from Theodorick Bland, 28 January 1780
From: Bland, Theodorick
To: Washington, George


          
            Sr
            Farmindell [Prince George County, Va.] Janry 28th 1780
          
          Having been a few days ago honord with a Letter from the President of Congress, informing me of their Acceptance of my Resignation, I feel myself impelled by every vertuous consideration on Quiting the Military Line, to testify to Yr Excellency the gratefull Sense I have of the many favors and the Patronage with which you have honord me while I have served under your Command; And to assure yr Excellency that I most cordially wish you every kind of felicity, that your great exertions and your Unwearied endeavors for the good and happiness of others so amply entitles you to enjoy in this life, and for endless ages. I am

Sr with the most perfect esteem & respect Yr Excellency’s Most obedt & very Humbl. Sert
          
            Theok Bland
          
        